Before this court is whether or not the pleadings put into issue the question of the reasonableness of the restraint set out in the contract under 7 2 (b) as found on page three of the petition.
Defendant-appellant's answer denies all the allegations set out in the petition, that are not specifically admitted in the answer.
In my opinion the issue of reasonableness of the restraint set out in the contract must be decided upon the facts. The first paragraph of the syllabus in the case of Extine v. WilliamsonMidwest, Inc., 176 Ohio St. 403, is as follows:
"In determining the validity of a covenant or agreement in restraint of trade, each case must be decided on its own facts, and a reasonable balance must be maintained among the interests of employers, employees and the public."
Though the burden be upon the employer of proving the restraint to be reasonable, it does not follow that this need be affirmatively pleaded in answer. It simply means that this burden must be met by the proper weight of the evidence. Therefore, I would reverse and remand this cause for further proceedings according to law. *Page 67